— Judgment reversed on the law, with costs, and claim dismissed. Memorandum: The preliminary notice according to its terms was informal and “ for information only.” No formal notice was ever furmshed. The informal notice, description and map (Exhibit 12) filed October 29, 1931, were never legally served on claimant. (Laws of 1928, chap. 678, § 5, subds. 4, 5.) Therefore, the Public Service Commission had the right to “ withdraw ” these documents (Subd. 3-b of said § 5, in effect April 15, 1929). TMs it did by a certificate of withdrawal on June 14,1932. Whereupon, pursuant to subdivision 3-b all rights under ExMbit 12 ceased and were determined. There having been no appropriation of the land in question (parcel No. 7, contaimng .004 of an acre of land) no consequential damage can be awarded. (Van Aken v. State of New York, 261 N. Y. 360; Miller v. State of New York, 229 App. Div. 423.) All concur. (The judgment awards damages for appropriation of land for grade crossing elimination.) Present — Taylor, Edgeomb, Thompson, Crosby and Lewis, JJ.